Name: Council Regulation (EEC) No 3881/89 of 11 December 1989 establishing, for the period 1 April 1989 to 31 March 1990, the Community reserve for the application of the levy referred to in article 5c of Regulation (EEC) No 804/68 in the milk and milk products sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 378 / 527 . 12 . 89 Official Journal of the European Communities COUNCIL REGULATION (EEC) No 3881/ 89 of 11 December 1989 establishing, for the period 1 April 1989 to 31 March 1990, the Community reserve for the application of the levy referred to in Article 5c ofRegulation (EEC) No 804 /68 in the milk and milk products sector defined in Article 3b of Council Regulation (EEC) No 857/ 84 of 31 March 1984 adopting general rules for the application of the levy referred to in Article 5c of Regulation (EEC) No 804 / 68 in the milk and milk products sector ( 6 ), as last amended by Regulation (EEC) No 1117/ 89 ( 7 ), HAS ADOPTED THIS REGULATION: THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/ 68 of 27 June 1968 on the common organization of the market in milk and milk products (*), as last amended by Regulation (EEC) No 3879 / 89 ( 2 ), and in particular Article 5c (6 ) thereof, Having regard to the proposal from the Commission ( 3 ), Having regard to the opinion of the European Parliament (4 ), Having regard to the opinion of the Economic and Social Committee ( 5 ), Whereas Article 5c (4) of Regulation (EEC) No 804/ 68 provides for the constitution of a Community reserve with a view to supplementing, at the beginning of each 12-month period, the guaranteed total quantities of the Member States where the levy arrangements pose special difficulties ; whereas the Community reserve should be fixed for the sixth 12-month period at 2 082 885,740 tonnes , including 1 039 885,740 tonnes to alleviate difficulties encountered by the Member States in allocating additional or special reference quantities to certain categories of producers as Article 1 For the period 1 April 1989 to 31 March 1990 , the Community reserve provided for in Article 5c (4 ) of Regulation (EEC) No 804/68 shall be 2 082 885,740 tonnes , ofwhich 600 000 tonnes are intended to alleviate the difficulties encountered by the Member States in allocating the special reference quantities pursuant to Article 3a of Regulation (EEC) No 857 / 84 and 1 039 885,740 tonnes are intended for the producers referred to in Article 3b of that Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . It shall apply from the beginning of the sixth 12-month period of the additional levy arrangements . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 11 December 1989 . For the Council The President H. NALLET (&gt;) OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2 ) See page 1 of this Official Journal . ( 3 ) OJ No C 265 , 12 . 10 . 1988 , p. 5 . ( 4 ) Opinion delivered on 24 November 1989 (not yet published in the Official Journal ). ( 5 ) Opinion delivered on 18 October 1989 (not yet published in the Official Journal ). ( 6 ) OJ No L 90 , 1 . 4 . 1984 , p. 13 . ( 7 ) OJ No L 118 , 29 . 4 . 1989 , p. 10 .